Citation Nr: 0217694	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  99-23 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from August 1962 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  That decision denied service 
connection for bilateral hearing loss.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that 
the veteran's bilateral hearing loss had its origins in or 
is otherwise related to service, nor does the evidence 
show that the veteran's current bilateral sensorineural 
hearing loss was manifest until many years after service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
by service, and bilateral sensorineural hearing loss may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA redefines the 
VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a 
claim and includes an enhanced duty to notify the claimant 
as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& 
Supp. 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991)

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the 
veteran.  Furthermore, although the veteran has not been 
afforded a VA examination in conjunction with this claim, 
the Board finds that, for reasons described in further 
detail below, such an examination is not "necessary" in 
light of the provisions of 38 U.S.C.A. § 5103A(d) (West 
Supp. 2002).

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claim has also been met, as 
the RO informed him of the need for such evidence in the 
September 1999 Statement of the Case (SOC) and the June 
2002 supplemental statement of the case (SSOC).  See 38 
U.S.C.A. § 5103 (West 1991 & Supp. 2002). The RO cited to 
the provisions of 38 C.F.R. § 3.159 (2002), indicating 
that the VA would obtain all identifiable medical records 
(providing that the veteran provided signed releases, as 
necessary) and that, if such efforts proved unsuccessful, 
the VA would inform the veteran that it was his ultimate 
responsibility to furnish such evidence.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the VA's 
duties include providing a specific explanation of the 
type of evidence necessary to substantiate the veteran's 
claim and a description of which portion of that evidence 
(if any) was to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf).

The Board is aware that, to date, the RO has not 
adjudicated the veteran's claim under the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 1991 & 
Supp. 2002).  However, given the extent of the development 
and notification accomplished by the RO, the Board finds 
that full compliance with the provisions of these newly 
enacted laws has already been achieved in this case.  As 
such, the Board is satisfied that no prejudice to the 
veteran will result from an adjudication of his claim in 
this Board decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).

II.  Factual Background

Service medical records indicate that the veteran's 
puretone thresholds, at his August 1962 entrance 
examination, were as follows:

 

Service medical records do not contain any complaints 
related to the veteran's hearing while in service.  The 
July 1966 separation examination report does not indicate 
the veteran's puretone thresholds at that time.

Service personnel records indicate that the veteran's 
military occupational specialty (MOS) was air policeman.

An August 1983 private audiogram recorded puretone 
thresholds as follows:

 

The diagnosis was mild to moderate bilateral sensorineural 
hearing loss.

A July 1987 private audiogram recorded puretone thresholds 
as follows:

 

Excess cerumen was noted bilaterally.

A May 1997 private audiogram recorded puretone thresholds 
as follows:

 

A September 1997 VA treatment note reported a history of 
bilateral hearing loss.  No reference to treatment or 
etiology was made in the note.

In November 1997, the veteran's wife submitted a statement 
indicating that she and the veteran were married in 1967.  
She stated that she did not recall any problems with his 
hearing at that time.  She went on to report that the 
veteran's hearing loss had gotten worse in the past 15 to 
20 years.

The veteran filed a claim for service connection for 
bilateral hearing loss in December 1997.  At the time he 
filed the claim, the veteran stated that after discharge 
from service he worked in a hospital for two years, a 
warehouse for 27 years and as a bus drive for the previous 
year.

In a September 1999 statement, the veteran indicated that 
while in service he had worked on the flightline at an Air 
Force base with little or no hearing protection.  He 
stated that he was exposed to loud engine noises, which 
caused his hearing loss.

In an undated statement, the veteran reported that a 
hearing test was conducted at his separation examination.  
Three requests were sent to the National Personnel Records 
Center (NPRC) for a search of the reported record.  No 
response was received.  A fourth request was sent.  The 
NPRC responded that, after searching their holdings, they 
were unable to locate the record identified in the 
request.

III.  Criteria

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131.  If the veteran 
served 90 days or more during a period of war and an 
organic neurological disorder, including sensorineural 
hearing loss, is manifest to a compensable degree within 
one year after separation from service, the disorder may 
be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may 
be granted if the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 26 decibels or greater; or the speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection for bilateral 
hearing loss.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which 
is attributable to such disease or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); see also Rose v. West, 11 Vet. App. 
169, 171 (1998).

The veteran currently has a level of hearing loss that is 
considered a disability for VA compensation purposes.  His 
auditory threshold is greater than 40 decibels at three 
frequencies bilaterally.  See 38 C.F.R. § 3.385.

The question of whether the veteran's current diagnosis 
had its onset in or is otherwise related to active 
service, involves competent medical evidence as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
There is no medical evidence of record linking the 
veteran's current bilateral hearing loss to service.  The 
Board recognizes that the veteran's MOS could have 
included duties which exposed him to acoustic trauma while 
in service.  The veteran contends that this noise exposure 
is the cause of his current hearing loss.  However, as the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his assertions as 
to the existence, nature and etiology of his current 
diagnoses are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Additionally, the Board finds that VA's expanded duty to 
assist under VCAA does not warrant additional development 
for a nexus opinion.  A physician would review the same 
record as summarized above, which does not show bilateral 
hearing loss until many years after service.  Inasmuch as 
there is no competent medical evidence that suggests that 
the veteran's bilateral hearing loss may be associated 
with his period of active service, the Board finds that a 
nexus opinion at this point in time is not warranted since 
it would be speculative, at best, given the large number 
of years between service and the initial post-service 
findings.  See 38 U.S.C.A. § 5103A(d)(nexus opinion 
necessary if needed to make a decision in the claim); 
Charles v. Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 
2002).

The first clinical findings indicating hearing loss are 
dated August 1983, almost twenty years after the veteran's 
separation from service.  In the absence of medical 
evidence linking the veteran's bilateral hearing loss to 
his period of active, service connection is denied.


ORDER

Entitlement to service connection for bilateral hearing 
loss is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

